Citation Nr: 1628083	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in 
Milwaukee, Wisconsin 


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.

3.  Entitlement to service connection for lung cancer, to include as due to exposure to an herbicidal agent, for accrued benefits purposes.

4.  Entitlement to service connection for bone cancer, lymph cancer, and brain cancer, to include as secondary to lung cancer, for accrued benefits purposes.

5.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  The Veteran died on January [redacted], 2012.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicidal agent during his period of service at Royal Thailand Takhli Air Force Base.

2.  The Veteran died on January [redacted], 2012, due to the effects of lung cancer.

3.  The Veteran's bone cancer, brain cancer, and lymph cancer resulted from his lung cancer.

4.  At the time of the Veteran's death, claims of entitlement to service connection for lung cancer, bone cancer, lymph cancer, and brain cancer were pending before VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107, 5121, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.1000(a) (2015).
 
2.  The criteria for service connection for bone cancer, brain cancer, and lymph cancer, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121, (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.1000(a) (2015).

3.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.312 (2015).

4.  The claim for entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1310, 1318 (West 2014); 38 C.F.R. §§ 3.22, 3.312 (2015).

5.  The criteria for service-connected burial benefits are met.  38 U.S.C.A. §§ 2307, 5107 (West 2014); 38 C.F.R. § 3.1600 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

In December 2011, the Veteran submitted a claim of entitlement to service connection for lung cancer, to include as due to exposure to an herbicidal agent, as well as claims of entitlement to service connection for bone cancer, brain cancer, and lymph cancer, each to include as secondary to lung cancer.  Before these claims were adjudicated, VA received notice that the Veteran died on January [redacted], 2012.

In August 2012, the appellant submitted claim for entitlement to service connection for the cause of the Veteran's death; Dependency and Indemnity compensation under 38 U.S.C. § 1318; service connection for lung cancer, bone cancer, brain cancer, and lymph cancer for accrued benefits purposes; and burial benefits.  After these claims were denied in an April 2013 rating decision, the appellant perfected an appeal to the Board.

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by the VA, to which a veteran was entitled at the time of the veteran's death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998) (holding that if a Veteran had a claim pending at death, the accrued beneficiary may be paid any benefits due based on evidence in the file at the date of death). 

A "pending claim" is defined by VA regulations as an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c) (2015).  A "finally adjudicated claim" is defined as one which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160 (d); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (holding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period). 

Because an appellant takes the veteran's claims as they stood on the date of death, that appellant files an accrued benefits claim while the veteran's claim was still pending, i.e., it was yet an adjudicated claim.  Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007) citing Zevalkink, 102 F.3d at 1242.  Inasmuch as the Veteran's December 2011 service connection claims were not finally adjudicated at the time of his death, upon receiving the appellant's August 2012 application for accrued benefits, the Board will review the merits of the appellant's claim based on the evidence of record at the time of the Veteran's death.  

Prior to his death, the Veteran asserted that he was exposed to an herbicidal agent during his active duty at the Royal Thailand Takhli Air Force Base.  Based on this alleged exposure, the Veteran asserted that service-connection is warranted for lung cancer on a presumptive basis, and for bone cancer, brain cancer, and lymph cancer on a secondary basis.

VA's Compensation & Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, the Compensation & Pension Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense document titled Project CHECO Southeast Asia Report:  Based Defense in Thailand.  Although the Department of Defense indicated that the herbicide used was commercial in nature, rather than tactical (such as Agent Orange), the Compensation & Pension Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, the Compensation & Pension Service has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, the Compensation & Pension Service stated that, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  As such, the Compensation & Pension Service indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by service occupational specialty, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).  

At the time of his death, the evidence of record established then current diagnoses of lung, brain, bone, and lymph cancer.  Further, the Veteran's service personnel records show that he served at the Royal Thailand Takhli Air Force base from July to October 1966, as a Jet Aircraft Mechanic.  Consequently, the salient issue is whether the duties Jet Aircraft Mechanic involved him being on or near the perimeter of the Royal Thailand Takhli Air Force base.

Given how soon the Veteran died after he submitted his claims, the evidence of record at the time of his death is limited.

In a January 2012 statement, the Veteran characterized his duties while stationed at Royal Thailand Takhli Air Force base as a "front line mechanic on the air strips."  (emphasis added).  He then stated that he knew that Agent Orange was used in this area; however, he died before additional information or details could be obtained.  By extrapolation, the Board finds that the Veteran asserted that his duties as a Jet Aircraft Mechanic required him to be present at, on, or near the airstrips in order to service jet aircrafts.  Further, the Board finds that it is reasonable to conclude that the Veteran "knew" that an herbicidal agent was used along the airstrip because defoliation is lay observable.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The Board finds the Veteran's assertions to be competent and credible evidence as to the nature of his duties, as to where he performed the duties associated with his MOS, and that he observed defoliation in areas of the airstrips where he performed his duties.

The record at the time of the Veteran's death did not include any evidence that contradicted his assertion of being physically present at, on, or near the airstrips at Royal Thailand Takhli Air Force base.  Further, the Board takes judicial notice of the fact that the airstrips at Royal Thailand Takhli Air Force base were located adjacent to perimeter fencing.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  

Based on the above, the Board finds that the evidence of record at the time of the Veteran's death was at least in equipoise as to whether he was near the perimeter of Royal Thailand Takhli Air Force base while stationed there from July to October 1966.  The Board further finds that the evidence of record is at least in equipoise as to whether the Veteran was exposed to an herbicidal agent during his active duty.  Consequently, with special consideration and with application of the reasonable doubt doctrine, the Board finds that the Veteran was exposed to an herbicidal agent while he was stationed at Royal Thailand Takhli Air Force base.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

If a veteran was exposed to an herbicide agent during active service and manifests respiratory cancer any time after such service, presumptive service connection is warranted, unless the presumption has been rebutted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption has not been rebutted in this case.  As such, service connection for lung cancer is warranted on a presumptive basis for accrued benefits purposes.

With respect to brain, bone, and lymph cancer, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The Veteran submitted private treatment records demonstrating that his lung cancer metastasized into brain, bone, and lymph cancers.  As such, the Board finds that service connection for brain, bone, and lymph cancers is warranted on a secondary basis for accrued benefits purposes.  


Cause of Death

The evidence demonstrates that the Veteran died on January [redacted], 2012, due to the effects of his lung cancer.  In view of the Board's determination that the lung cancer was service-connected, entitlement to service connection for the cause of the Veteran's death is also warranted.  

Dependency and Indemnification Compensation
 Under the Provisions of 38 U.S.C. § 1318

Dependency and Indemnification Compensation is payable under certain circumstances if the veteran was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  Dependency and Indemnification Compensation granted to a surviving spouse under 38 U.S.C.A. § 1318 would be paid, "in the same manner as if the veteran's death were service connected."  38 U.S.C.A. § 1318(a).  The Board's grant of service connection for the cause of the Veteran's death already recognizes that the death of the Veteran was the proximate result of a disease or injury incurred in active duty. 

The United States Court of Appeals for Veterans Claims indicated that, only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's Dependency and Indemnification claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death herein, the claim of entitlement to Dependency and Indemnification Compensation under 38 U.S.C. § 1318 is moot.


Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).  If a veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

As determined above, the criteria for service connection for the cause of the Veteran's death are met.  Accordingly, service-connected burial benefits are also in order.



      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for lung cancer is granted for accrued benefits purposes.

Service connection for brain cancer is granted for accrued benefits purposes.

Service connection for bone cancer is granted for accrued benefits purposes.

Service connection for lymph cancer is granted for accrued benefits purposes.

Service connection for the cause of the Veteran's death is granted. 

The appeal for entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C. § 1318 is dismissed.

Service-connected burial benefits are granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


